:Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Synthesis of hexagonal MoO3 nanorods and a study of their electrochemical performance as anode materials for lithium-ion batteries; Journal of Materials Chemistry A, 2015, vol 3, pgs 7463-7468).
Regarding claim 13, Zhou teaches a preparation method for hexagonal molybdenum trioxide nanorods (see abstract and section 2.2).
In the event any differences can be shown for the product of the product-by-process claims 13, as opposed to the product taught by the reference Zhou, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).  
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  
Regarding claim 14, Zhou teaches hexagonal molybdenum trioxide nanorods used as anodes in lithium ion batteries (abstract).
Zhou does not explicitly teach the anode being used for a pseudocapacitor. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the anode of Zhou in a pseudocapacitor as both anodes are materially the same and an ordinarily skilled artisan would have readily recognized the substitution without undue experimentation and with a reasonable expectation of success. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Zhou et al (Synthesis of hexagonal MoO3 nanorods and a study of their electrochemical performance as anode materials for lithium-ion batteries; Journal of Materials Chemistry A, 2015, vol 3, pgs 7463-7468).
Zhou teaches a preparation method for hexagonal molybdenum trioxide nanorods, comprising a step in which ammonium heptamolybdate is mixed with deionized water and heated at 100ºC and kept for 20 minutes, and then subjected to a reaction by adding sulfuric acid dropwise thereto (abstract, section 2.2). 
Zhou neither teaches nor renders obvious the precursor solution including water-soluble cellulose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759    
May 17, 2022